 HARRAN TRANSPORTATION CO. 369Harran Transportation Co., Inc. and John Cantidate. Case 29ŒCAŒ17884 December 30, 1999 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On July 16, 1999, Administrative Law Judge Margaret M. Kern issued the attached supplemental decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions and a sup-porting brief.  The Respondent filed an answering brief in opposition to the cross-exceptions, and the General Counsel filed a reply brief to the exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision and the record in light of the exceptions, cross-exceptions, and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified and to adopt her recommended Order2 as modified. The judge awarded backpay to discriminatee John Cantidate for the entire backpay period from his dis-charge on December 8, 1993, through November 30, 1995, a reasonable period of time after he had received the Respondent™s unconditional offer to reinstate him on November 21, 1995.  The Respondent excepts, inter alia, to the gross backpay formula used by the judge for cal-endar quarters 94Œ4 (last 8 weeks), 95Œ1, 95Œ2, 95Œ3, and 95Œ4.  The Respondent argues that Cantidate is due less gross backpay than what was found by the judge.  We agree that the judge miscalculated Cantidate™s gross backpay for that portion of the backpay period.  For the reasons stated below, we shall modify the judge™s rec-ommended Order. Before his discharge in 1993, Cantidate worked as a tier 1 coach busdriver for the Respondent.  In that job, he made Atlantic City runs at a flat rate of $150, airport runs at an hourly rate of $8, combination Atlantic City/airport runs at a flat rate of $135, and a few charter runs which paid between $80 and $130 per trip.  There is no dispute that Cantidate™s average weekly earnings, exclusive of any tip income, in 1993 amounted to $901.62.                                                                                                                        1 The Respondent and the General Counsel have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The General Counsel excepts to that portion of the judge™s recom-mended Order that directs the General Counsel to furnish a copy of the instant Supplemental Decision to the Internal Revenue Service.  We find merit in this exception.  As set forth in Original Oyster House, 281 NLRB 1153 fn. 1 (1986), enfd. 822 F.2d 412 (3d Cir. 1987), the Board, not the General Counsel, has the notification responsibility in these circumstances.  Accordingly, we shall delete the reference to the Gen-eral Counsel in the judge™s recommended Order, and we shall furnish a copy of the Supplemental Decision to the Internal Revenue Service. To compute Cantidate™s weekly gross backpay for cal-endar quarters 93Œ4, 94Œ1, 94Œ2, and 94Œ3 and the first 5 weeks of quarter 94Œ4, the judge applied the backpay formula submitted by the General Counsel.  Under this formula, the judge used $901.62, the 1993 average weekly earnings, as a baseline and added to that figure the $180 per week in tip income received by Cantidate.  She reached a total weekly amount of $1,081.62.  She then multiplied $1,081.62 by the appropriate number of weeks in each quarter to find that Cantidate was entitled to gross backpay for quarters 93Œ4, 94Œ1, 94Œ2, and 94Œ3 in the amounts listed in our Appendix A, which is at-tached to this Supplemental Decision, and $5,408.10 representing the first 5 weeks of quarter 94Œ4.  We adopt these findings. For the remaining portion of the backpay period, the judge rejected the General Counsel™s backpay formula.  She agreed with the Respondent that the General Coun-sel™s formula failed to reflect the changes in the wage rates for tier 1 drivers made by the Respondent on No-vember 1, 1994, and later on May 1, 1995.  The credited evidence shows that on November 1, 1994, the Respon-dent lowered its wage rates for tier 1 drivers from $150 to $95 for the Atlantic City runs and from $135 to $94 for the combination Atlantic City/airport runs.  The cred-ited evidence further shows that on May 1, 1995, the Respondent increased the Atlantic City run rate from $95 to $99 and the combination Atlantic City/airport run rate from $94 to $100.  The judge also found that the Re-spondent provided an extra $30 meal allowance to tier 1 drivers for both the Atlantic City and the combination Atlantic City/airport runs effective November 1, 1994.  To summarize, from November 1, 1994, until May 1, 1995, tier 1 drivers received a total (including their meal allowances) of $125 for the Atlantic City runs and $124 for the combination Atlantic City/airport runs, respec-tively.  Starting May 1, 1995, tier 1 drivers received a total (including their meal allowances) of $129 for the Atlantic City runs and $130 for the combination Atlantic City/airport runs, respectively. The judge attempted to devise a backpay formula to account for these wage changes.  First, she computed Cantidate™s weekly gross backpay starting November 1, 1994, on the basis of a 50/50 split between the Atlantic City runs and the combination Atlantic City/airport runs.3 She then averaged the $125 Atlantic City total rate with  3 The Respondent™s records show that Cantidate essentially evenly divided his worktime between the Atlantic City runs and the combina-tion Atlantic City/airport runs in 1993 and that he did very few airport and charter runs during that year.  For ease of computing gross backpay for the period between November 1, 1994, and November 30, 1995, the Respondent urged that Cantidate™s workweek be treated as if it were comprised of only the Atlantic City runs and combination Atlantic City/airport runs.  The judge found, and we agree, that this approach is acceptable. 330 NLRB No. 53  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370the $124 combination Atlantic City/airport run total rate 
to obtain ﬁan average rate of
 $124.50 per day.ﬂ  Using a 
7-day workweek, the judge multiplied the $124.50 aver-

age daily rate by 7 to obtain average weekly earnings 
(without tips) of $871.50.  Finally, she added Cantidate™s 
$180 weekly tip income to $871.50 for a new weekly 
total amount of $1,051.50.  Thus, according to the 

judge™s calculations, Cantidate would have earned about 
$30 less per week in gross backpay after the November 
1, 1994 changes than he did in 1993. 
Using this same approach, the judge calculated a new 
weekly gross backpay amount to reflect the May 1, 1995 
wage changes.  She again used the concept of a 50/50 
split between the Atlantic City runs and the combination 
Atlantic City/airport runs. 
 She averaged the $129 Atlan-
tic City total rate with the $130 combination Atlantic 
City/airport total rate to obtain ﬁan average rate of 
$129.50 per day.ﬂ  Once again, using a 7-day workweek, 
she multiplied the $129.50 average daily rate by 7 to 
obtain average weekly earnings (without tips) of 
$906.50.  Finally, she added Cantidate™s $180 weekly tip 
income to $906.50 for a new weekly total amount of 
$1,086.50.  Thus, according to the judge™s calculations, Cantidate would have earned almost $5 more per week in 
gross backpay after the May 1, 1995 wage changes than 
he did in 1993. 
We find that the judge erred in calculating the impact 
of the November 1, 1994 and May 1, 1995 wage 

changes.  The judge™s reasoning is flawed because her 
formula is based on the premise that Cantidate would 
have worked 7 days a week
 during the entire 13-month 
period when the wage changes were in effect.  This is not 
consistent with Cantidate™s testimony that he worked ﬁ6 
or 7 daysﬂ per week before his discharge and the Re-
spondent™s documents that i
ndicate less than a 7-day-a-
week work schedule for Cantidate in 1993.  Thus, we 
find that the judge™s backpay formula for quarters 94-4 
(last 8 weeks), 95Œ1, 95Œ2, 95Œ3, and 95Œ4 does not rea-
sonably approximate what Cantidate would have earned 
had he not been discriminatorily discharged.  See 
La Fa-vorita, Inc
., 313 NLRB 902 (1994), enfd. mem. 48 F.3d 
1232 (10th Cir. 1995).  Therefore, we do not adopt the 
amounts of gross backpay based on the judge™s formula 
that are listed for these quarter
s in the appendix attached 
to her supplemental decision. 
To calculate Cantidate™s gross backpay for the period 
after November 1, 1994, we begin with the figure for the 

1993 average weekly earnings
 of $901.62 that has al-
ready been established as a 
baseline for the backpay pe-
riod preceding November 1,
 1994.  Accepting the Re-spondent™s assumption of a 50/50 split between the num-
ber of Atlantic City runs and the combination Atlantic 
City/airport runs, we find that 53 percent of the $901.62 
(or $477.86) was derived from Atlantic City trips and 47 
percent of the $901.62 (or $423.76) was derived from the 
combination Atlantic City/airport trips.  As of November 
1, 1994, the rate for the Atlantic City run was reduced 
from $150 to $125.  This was a decrease of 16.67 percent 
per individual trip.  The rate for the combination Atlantic 
City/airport run was reduced from $135 to $124.  This 
was a decrease of 8.15 percent per individual trip.  Tak-
ing the baseline weekly pay allotted for the Atlantic City 
trips ($477.86) and applying the decrease of 16.67 per-
cent per individual trip results in a new weekly pay for 
Atlantic City trips of $398.20.  Similarly, taking the 
baseline weekly pay allotted for the combination Atlantic 
City/airport trips ($423.76) and applying the decrease of 
8.15 percent per individual trip results in a new weekly 
pay for the combination Atlantic City/airport trips of 
$389.22.  Thus, the average 
weekly earnings (exclusive 
of tip income) effective November 1, 1994, is $787.42 
($398.20 plus $389.22).  We then add to $787.42 the 
$180 per week in tip income
 received by Cantidate to 
reach a total weekly amount 
of $967.42.  Multiplying $967.42 by the appropriat
e number of weeks in each 
quarter, we find that Cantidate is entitled to gross back-
pay for the period of November 1, 1994, to May 1, 1995, 
in the amounts listed below. 
 Yr./Qtr. Weeks 
Average Weekly 
Earnings  Gross Backpay 
94-4   8 $967.42 $7,739.36 95-1 13  967.42 
12,576.46 95-2   5  967.42   4,837.10 
 With the May 1, 1995 changes, we continue to assume 
that 53 percent of Cantidate™s weekly work would have 
been related to Atlantic City trips and 47 percent of his 
weekly work would have been related to the combination 
Atlantic City/airport trips.  The May 1995 rate for the 
Atlantic City run was slightly increased to $129 per run 
from the November 1994 rate of $125, but was still 

lower than the 1993 rate of $150.  The May 1995 indi-
vidual trip rate was 14 percent less than the 1993 rate.  
The May 1995 rate for the combination Atlantic 
City/airport run was increased to $130 per run from the 
November 1994 rate of $124, but it was still lower than 
the 1993 rate of $135.  The May 1995 individual trip rate 
was 3.70 percent less than the 1993 rate.  Taking the 
baseline weekly pay allotted for the Atlantic City trips 
($477.86) and applying the decrease of 14 percent per 
individual trip results in a new weekly pay for Atlantic 
City trips of $410.96.  Similarly, taking the baseline 
weekly pay allotted for the combination Atlantic 

City/airport trips ($423.76) and applying the decrease of 
3.70 percent per individual trip results in a new weekly 
pay for the combination Atlantic City/airport trips of 
$408.08.  Thus, average week
ly earnings (exclusive of 
tip income) effective May 1, 1995, total $831.84 

($423.76 plus $408.08).  We then add to $831.84 the 
$180 per week in tip income
 received by Cantidate to 
reach a total weekly amount 
of $1,011.84.  Multiplying  HARRAN TRANSPORTATION CO. 371$1,011.84 by the appropriate number of weeks in each quarter, we find that Cantidate is entitled to gross back-pay for the period of May 1 through November 30, 1995, in the amounts listed below.  Yr./Qtr. Weeks Average Weekly Earnings  Gross Backpay 95-2   8 $1,011.84 $8,094.72 95-3 13   1,011.84 13,153.92 95-4   9   1,011.84   9,106.56  Thus, based on our above revised calculations for the last five quarters of the backpay period, we conclude that Cantidate is owed total gross backpay in the amount of $52,691.54, as indicated in the attached appendix A. ORDER The National Labor Relations Board orders that the Respondent, Harran Transportation Co., Inc., Brooklyn, New York, its officers, agents, successors, and assigns shall pay John Cantidate the sum of $52,691.54, plus interest, less the tax withholdings required by Federal and state law, computed in the manner prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). APPENDIX A Yr./Qtr. Gross Backpay Interim Earnings Interim Expenses Net Interim Earnings Net Backpay 93-4  $   3,893.83                             -                -                              -         $ 3,893.83 94-1     14,061.06                             -                -                              -          14,061.06 94-2     12,330.46               $ 3,340.36   $  133.92               $ 3,206.44            9,124.02 94-3     11,789.66                  7,838.62       435.24                  7,403.38            4,386.28 94-4     13,147.46                  8,396.26       435.24                  7,961.02            5,186.44 95-1     12,576.46                  8,591.79       435.24                  8,156.55            4,419.91 95-2     12,931.82                  9,462.22       435.24                  9,026.98            3,904.84 95-3     13,153.92                  7,145.88       435.24                  6,710.64            6,443.28 95-4       9,106.56                  8,136.00       301.32                  7,834.68            1,271.88 Total $102,991.23              $52,911.13  $2,611.44              $50,299.69        $52,691.54        DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372 Kathy Drew King, Esq
., for the General Counsel.
 John Diviney, Esq. 
and 
Alan Pearl, Esq., 
for the Respondent
. SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE MARGARET M. K
ERN, Administrative Law Judge. This sup-
plemental proceeding was heard in Brooklyn, New York, on 
April 21 and 22, 1999. A backpay 
specification and notice of 
hearing was issued on January 21, 1999, predicated on a Deci-
sion and Order of the Board dated October 30, 1995 (319 
NLRB 461), which directed Harran Transportation Co., Inc. 
(Respondent) to take certain affirmative action, including offer-
ing full reinstatement and making whole John Cantidate for any 
loss of earnings he may have suffered as a result of Respon-
dent™s unfair labor practices in 
violation of Section 8(a)(1) and 
(3) of the Act.  
General Principles The purpose of a backpay award 
is to make whole the em-
ployee who has been discriminated 
against as the result of an  
unfair labor practice. The employee is entitled to receive what 

he would have earned normally during the period of the dis-crimination against him, less what he actually earned in other 
employment during that period. 
An employee must use reason-
able diligence to find employment during the period of dis-
crimination, and is not entitled to backpay for periods during 
which he voluntarily remained idle. 
NLRB v. Brown & Root, 
Inc., 311 F.2d 447 (8th Cir. 1963).  
The finding of an unfair labor 
practice is presumptive proof 
that some backpay is owed and in a backpay proceeding, the 
sole burden on the General Counsel is to show the gross 
amounts of backpay due, that 
is, the amount the employee 
would have received but for the employer™s illegal conduct. 
Once  that is  established,  the  burden is upon  the  employer to  
establish facts that would mitigate that liability. 
Atlantic Limou-sine, Inc.
, 328 NLRB 257 (1999). The backpay claimant should 
receive the benefit of any doubt rather than Respondent, the 
wrongdoer responsible for the existence of any uncertainty and 
against whom any uncertainty must be resolved. 
La Favorita, 
Inc., 313 NLRB 902, 903 (1994).  
FINDINGS OF FACT
 Cantidate was employed by Res
pondent as a full-time, tier 1 
coach busdriver from January 3, 1984, until the time of his 
unlawful discharge on December 8, 1993. Although Cantidate 
was required to work only four shifts per week, he regularly 
invoked his seniority rights and wo
rked seven shifts per week, 
17 hours per shift. Each day, Cantidate drove from his resi-

dence to Respondent™s facility 
in West Babylon, New York. If 
he was scheduled to do a line run to Atlantic City, he drove 
across Long Island, picking up passengers on his way, and 
drove them to Atlantic City. He waited there for 6 hours and 
then drove the same individuals back to Long Island. For this 
round trip Atlantic City run, Cantidate was paid a flat rate of 
$150. At times, there were not enough passengers to have all of 
Respondent™s buses drive to Atla
ntic City. In that case, the 
buses met in Queens and passengers were merged. If Cantidate 
merged his passenger complement 
and was not a driver selected 
to continue on to Atlantic City, he drove airport runs for the rest 
of the day until the Atlantic City bus returned to Queens. When 
the Atlantic City bus returned
, Cantidate drove the reverse 
route along Long Island dropping off passengers. For this com-
bination Atlantic City/airport run Cantidate was paid a flat rate 

of $135. Cantidate testified that on rare occasion he spent an 
entire day driving only to the airports for which he was paid at 
an hourly rate of $8 per hour and the shift lasted 8 to 10 hours. 
On a few occasions he drove char
ter runs for which he was paid a percentage of the customer
 price which ranged roughly be-
tween $80 and $130 per trip. Cantidate testified that 99 percent 
of the time he drove Atlantic City runs.   
Cantidate testified that on Atlantic City runs he transported 
approximately 49 passengers and earned approximately $30 in 
tips for each round trip. At ti
mes passengers tipped him indi-vidually and at other times passe
ngers took up a tip collection. 
Cantidate did not keep records of his tip income and did not 
report this income on his state or 
Federal tax returns. Nor did he 
advise the Family Court of Nassa
u County of his tip income in 
the course of a child support proceeding. His estimate that he 
received an average of $180 per week in tips is based solely on 
his uncorroborated recollection. Herman Lightfoot, a tier 1 
driver employed by Respondent for 30 years, testified that 
when he drove line runs in 1993, he received minimal tips, 
averaging about $5 to $10 per day. On some days he did not 
receive any tips. He never reca
lled passengers on the Atlantic 
City line run taking up a tip collection on his behalf. Joseph 

Fernandez is presently an acc
ounting consultant to Respondent 
and formerly Respondent™s vice president and chief financial 

officer. Fernandez testified that from time to time he heard line 
drivers complain that they didn™t receive tips.  
Following his discharge, Cantidate testified that he searched 
for work as a busdriver. He l
ooked on a daily basis at employ-
ment ads in Newsday, The Ne
w York Daily News, and The 
Chief, three widely circulated
 newspapers. He called and/or 
filed applications with approximately 20 bus and coach compa-
nies. He checked in with the 
Amalgamated Transit Union ap-
proximately once a week. He app
lied for a job with the U.S. 
Postal Service, United Parcel Se
rvice, and took a civil service 
examination to become a police officer. Once a week he went 

to the New York State Unemployment Office and searched the 
bulletin boards and computer listings for work opportunities. 
He looked for job opportunities as
 a busdriver but indicated a 
willingness to take any available position. 
On or about January 11, 1994, Cantidate applied for a bus-
driver position with the Metropolitan Transit Authority Long 

Island Bus Company (MTA) located in Uniondale, New York. 
He was interviewed and placed on a call list for part time work 
as full-time work was not available. He underwent several weeks of training in January and began working part-time on or 

about May 25, 1994. On June 19,
 1994, he was converted to 
full-time status. From January to
 June 1994, Cantidate contin-
ued to search for full-time em
ployment.  Cantidate regularly 
works five shifts per week at the MTA. He has requested to 
work as many overtime hours as possible but overtime oppor-
tunities have been limited because of his lower seniority level. 
Cantidate does not earn tips driving for the MTA. 
Cantidate testified that since 
1990 he has lived continuously 
at 2 Satinwood Street in Central Islip, New York, and that he 
drove 18 miles each way to get to Respondent™s facility in West 
Babylon. During his employment
 for the MTA, Cantidate testi-
fied he has driven 36 miles each way to the MTA facility in 
Uniondale. Notwithstanding this 
testimony, however, a review 
of Cantidate™s tax returns reveals that in 1993, he reported a 
home address in Hollis, Queens, in 1994, he reported a home 
address in Uniondale, and in 1995 he reported the 2 Satinwood 
 HARRAN TRANSPORTATION CO. 373Street address. Cantidate explained that the Hollis address was 
the home of a friend and that he listed that address because he 
was in the process of a divorce and his wife was taking his 
mail. He further explained that
 the Uniondale address was the 
home of his parents. He was unequivocal in his testimony that 
although he listed these addresse
s for various reasons, he con-tinuously resided at 2 Satinwood Street.   
George Semke, Respondent™s pr
esident, testified, without 
contradiction, that on November 1, 1994, Respondent reduced 
its wage rates for tier 1 drivers as follows: for Atlantic City 
runs, the shift rate was reduced 
from $150 to $95; for Atlantic 
City/airport combination runs, the shift rate was reduced from 
$135 to $94; and for airport work, the hourly rate was reduced 
from $8 to $5.50. Effective that
 same date, Respondent insti-tuted a meal allowance of $30 per day for tier 1 drivers doing 

the Atlantic City run. He was not certain if the meal allowance 
was given for combination runs
 but it was given for hourly 
airport work depending upon the number of hours the driver 
was away from the bus depot. On May 1, 1995, Respondent 
increased its wage rates for tier 1 drivers as follows: for Atlan-
tic City runs, the shift rate was increased from $95. to $99; for 
Atlantic City/airport combination runs, the shift rate was in-
creased from $94 to $100; and for airport work, the hourly rate 
was increased from $5.50 to $5.85.
 Semke further testified that 
from June 20 to July 15, 1994
, Respondent™s operation was 
shut down due to a work stoppage and no employees worked 
during that period. 
By letter dated November 
21, 1995, Respondent made an 
unconditional offer to Cantidate to return to work. The General 
Counsel alleges that the bac
kpay period terminated on Novem-ber 30, 1995, a reasonable period of time after Cantidate re-
ceived the offer of reinstatement. 
The General Counsel submits th
at the appropriate calculation 
of gross backpay in this matter is Cantidate™s average weekly 
earnings for the 48 weeks he worked in 1993. The parties stipu-
lated that Cantidate™s social security wages for 1993 was 

$44,986.59. Richard Epifanio, supervisory compliance officer, 
testified that he subtracted from that amount an accrued vaca-
tion benefit of $1,708.64 for an
 adjusted amount of $43,277.95. 
He then divided that figure by the 48 weeks worked and deter-

mined an average weekly earning of $901.62. 
Analysis 
A. Gross Backpay 
The General Counsel™s office ha
s the burden of establishing 
gross backpay by seeking to asce
rtain the probable earnings of 
a discriminatee during the backpa
y period.  These are earnings 
which would have been paid ha
d the employee not been unlaw-
fully discharged. The Board is 
only required to employ a for-
mula reasonably designed to produce approximate awards due. 

NLRB v. Pilot Freight Carriers, Inc.
, 604 F.2d 375, 378Œ379 
(5th Cir. 1979).   
Respondent does not challenge that Cantidate™s average 
weekly earnings in 1993 was $901.62.
1 Respondent does chal-
lenge the inclusion in any gro
ss backpay figure of tip income 
                                                          
                                                           
1 Respondent did seek to introduce evidence that the discriminatee 
received medical and pension benef
its at the MTA which he did not 
receive from Respondent. I adhere to
 my ruling excluding this evidence 
as relating to collateral benefits which are not a proper offset to gross 
backpay in the circumstances of this case. See 
United States Can Co.
, 328 NLRB 334 (1999).    
on the grounds that Cantidate never previously reported this 
income and that his estimate of tip income is exaggerated given 
the testimony of a currently employed driver that tip income for 
line drivers was minimal. I credit Cantidate™s testimony as to 
the amount of tips he earned. Cantidate was a credible witness 
and his testimony appeals to 
common sense. He was driving 
large motor coach buses to Atla
ntic City and he transported 
approximately 49 passengers ea
ch day or 343 passengers each 
week. If each of those passengers
 gave Cantidate a tip of be-tween 50 cents and $1, he woul
d easily have earned the esti-
mated $180 in tips each week. I find the figure of $180 to be a 
reasonable approximation of Cantidate™s weekly tip income, 
and his failure to previously re
port this income to government 
authorities is not fatal to his claim. 
Atlantic Limousine, Inc., 
328 NLRB 257 (1999); 
Hacienda Hotel & Casino
, 279 NLRB 601 (1986). It is, however, appropriate for the General Counsel 
to notify the Internal Revenue Service of this unreported in-
come. Id. at 601 fn.4.  
Respondent further contends that
 if Cantidate had not been 
unlawfully discharged, he would have suffered a 5-percent loss 
of income for the first 13 weeks of 1994. Respondent™s argu-
ment is that a traffic accident that Cantidate had on December 
5, 1993, which Judge Edelman f
ound in the underlying case to 
be one of the pretextual reasons
 given for Cantidate™s unlawful 
discharge, was neve
rtheless a ﬁchargeable accidentﬂ which 
would have led to forfeiture of
 his safety bonus. Respondent™s 
argument is pure speculation. 
Respondent should not now be 
heard to say that, on reflection, it would like to exercise its 

option to take presumably lawful
 disciplinary action when it 
failed to take such action in 
the first place. Moreover, Judge 
Edelman addressed Respondent™s treatment of driver accidents 
at length in his decision, and there was no discussion of a safety 
bonus being forfeited with respect to any driver. 
Respondent correctly challenges the General Counsel™s gross 
backpay calculations for the se
cond and third quarters of 1994 
in light of the uncontradicted 
testimony of Respondent™s presi-
dent that from June 20 to July 15, 1994, there was a shutdown 
of Respondent™s operation during which no employees worked. 
It is therefore proper to deduct 1.6 weeks of gross wages for the 
second quarter of 1994 and 2.1 weeks for the third quarter of 
1994. The gross backpay for the second quarter of 1994 is 
$12,330.46 ($14,061.06 Œ (1.6 x $1,081.62)). The gross back-
pay for the third quarter of 1994 is $11,789.66 ($14,061.06 Œ 
(2.1 x $1,081.62)). 
Respondent correctly challenges the General Counsel™s gross 
backpay calculations for the fourth quarter of 1994 and for all 
of 1995 in light of the uncontradicted testimony of Respon-
dent™s president that wage reductions and increases were ef-
fected during this period of time. Semke testified, and I find, 
that on November 1, 1994, Respondent reduced its wage rates for tier 1 drivers from $150 to $95 for Atlantic City runs and 
from $135 to $94 for combination runs. I further find that effec-
tive the same date, Respondent instituted a meal allowance of 
$30 per day for Atlantic City runs.
2  Semke testified that he was 
not certain if the meal allowance was given for combination 
runs. Since any uncertainty in the evidence is to be resolved 
against Respondent as the wrongdoer, 
Paper Moon Milano
, 318 
 2 There was some testimony regarding the nontaxable nature of the 
meal allowance. I make no finding in 
this regard other than to find that 
the meal allowance is appropriately 
considered as part of the gross 
backpay figure.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374NLRB 962, 963 (1995), I find that the meal allowance should be credited to the gross backpa
y figure for combination runs as 
well as Atlantic City runs. The effective wage rate for combina-

tion runs as of November 1, 1994, was therefore $124 and for 
Atlantic City runs was $125. 
An examination of Respondent™s records for 1993 reveals 
that Cantidate drove Atlantic City runs 140 days out of a total 
of 288 days, or 49 percent of the 
time. The balance of his trips 
were combination runs. Respondent suggests in its brief for 
ease of computation that Can
tidate™s backpay should be com-
puted on the basis of a 50/50 split, half his time calculated on 
the Atlantic City run rate ($125 per day), and half his time cal-
culated at the combination run ra
te ($124 per day). I adopt Re-
spondent™s approach as fair an
d reasonable. Effective Novem-
ber 1, 1994, therefore, I conclude that the gross backpay figure 

should be computed at an average rate of $124.50 per day for a 
7-day workweek. The gross backpay for the fourth quarter of 
1994, including tips, is therefore $5,408.10 (5 weeks x 
$1,081.62) plus $841.20 (8 week
s x $1,051.50) totaling 
$13,820.10.  
The gross backpay for the first quarter of 1995 is $13,669.50 
(13 weeks x $1,051.50). 
In the second quarter of 1995, effective May 1, 1995, Re-
spondent increased the Atlantic City run rate from $95 to $99 

while continuing the $30 meal a
llowance for an effective rate 
of $129 per day. The combination run rate was increased from 
$94 to $100, for an effective rate of $130 per day. For this pe-
riod, I conclude that the gross backpay figure should be com-
puted at an average rate of $129.50 per day for a 7-day work-
week. The gross backpay for the second quarter of 1995, in-
cluding tips, is therefore $5,257.50 (5 weeks x $1,051.50) plus 
$8692 (8 weeks x $1086.50) totaling $13,949.50.  
The gross backpay for the third quarter of 1995 is 
$14,124.50 (13 weeks x $1,086.50).  
I find that the backpay period terminated on November 30, 
1995, as alleged by the Genera
l Counsel. The gross backpay 
period for the fourth quarter of 1995 is therefore $9778.50 (9 
weeks x $1086.50).  
The total gross backpay owed to Cantidate for Respondent is 
$107,417.11. 
B.  Interim Earnings 
Respondent™s sole challenge to
 the General Counsel™s in-
terim earnings calculation is that Cantidate failed to adequately 
search for interim employment in the fourth quarter of 1993 
and the first and second quarters
 of 1994. I reject Respondent™s 
challenge as contrary to the credible evidence.  
Cantidate credibly testified as to his daily efforts to find 
work during the entire backpay period. After he was placed on 
an on-call list by the MTA in January 1994, he nevertheless 
continued to look for full time work and the record shows that 
from January to June 1994, prior to his beginning to work full 
time for the MTA, Cantidate made no less than 30 attempts to 
find work.3 Respondent™s introduction 
of classified advertise-
ments from Newsday is not sufficient to prove that there were 
jobs available or that Cantidate would have been successful in 
obtaining one. 
E & L Plastics Corp.
, 314 NLRB 1056, 1058 (1994).                                                           
                                                           
3 Respondent subpoenaed an MTA offi
cial to appear at the hearing 
and to produce records relating to 
this proceeding. No evidence was 
offered that Cantidate ever refused 
to work available hours at the MTA 
between January and June 1994  
In determining whether an individual claimant has made a 
reasonable search for employment, the test is whether the re-
cord as a whole establishes th
e employee diligently sought 
other employment during the 
entire backpay period. Respon-
dent must affirmatively demonstrate that the employee ne-
glected to make reasonable efforts to find interim work. The employer fails to meet the burden by merely presenting evi-
dence of lack of employee success in obtaining interim em-
ployment. The discriminatee is 
held only to reasonable exer-
tions in this regard, not the hi
ghest standard of diligence. 
Rain-bow Coaches, 280 NLRB 166, 180 (1986). Applying this stan-
dard to the instant case, I find that Cantidate made a reasonable 
search for work during the entire backpay period and there was 
no failure on his part to mitigate his damages. I therefore adopt 
the General Counsel™s calculation of interim earnings for the 
entire backpay period.  
C.  Mileage Expenses 
I credit Cantidate™s testimony that since 1990 he has resided 
continuously in Central Islip, New York. I therefore find that 
during his employment with 
Respondent, Cantidate drove 36 miles each day for a 7-day workweek, or 252 miles per week. 
During his employment with 
the MTA, Cantidate drove 72 
miles each day for a 5-day workweek, or 360 miles per week. 
Cantidate should therefore be reimbursed for the 108 miles 
driven each week in excess of the mileage he drove when em-
ployed by Respondent.
4 It is not clear from the record how many trips to work Canti-
date made between May 25, 1994, when he began working part 
time for the MTA and June 19, 1994, when he began working 
full time, 5 days per week. Th
e General Counsel calculated 9 
weeks of mileage expenses for the second quarter of 1994 
which is far in excess of the appropriate amount. Respondent, 
however, did not adduce any evidence to clarify this point. I 
therefore find it reasonable to accord the discriminatee 4 weeks 
of mileage expenses in the s
econd quarter of 1994, 2 weeks for the period May 25 to June 19, and 2 weeks for the last 2 weeks 
in June.  Since the backpay period ended on November 30, 1994, the 
discriminatee is entitled to 9 weeks of mileage expenses in the 
fourth quarter of 1995.  
Respondent™s final argument agai
nst the awarding of mileage 
expenses to the discriminatee 
is that because Cantidate had 
meal and uniform expenses 
while working for Respondent 
which he does not have working for the MTA, he had overall 
less expenses during the backpay period. Respondent argues 
that any award of mileage expe
nses would therefore constitute 
a bonus. Respondent™s argument is
 plainly without merit. The 
Board has consistently held that
 transportation expenses to and 
from interim employment which exceed the normal costs of 
transportation to and from the respondent™s place of business 
are properly deductible from interim earnings. 
Richard W. 
Kaase Co., 162 NLRB 1320, 1326 (1967). There is no basis to 
offset the amount of that deduction with other savings poten-
tially realized by the discriminatee in the course of his interim 
employment. I find that the discriminatee is entitled to the full 
 4 Respondent is being charged for the seven shifts that Cantidate 
worked each week as part of the gr
oss backpay calculation. It is there-fore fair and reasonable to use the 
same seven shifts to calculate the 
mileage driven by Cantidate as opposed
 to the five shifts used by the 
General Counsel.  
 HARRAN TRANSPORTATION CO. 375deduction from his interim earnings for excess mileage ex-
penses. Conclusion On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5                                                           
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
ORDER The Respondent, Harran Transportation Co., Inc., Brooklyn, 
New York, its officers, agents, successors, and assigns, shall 
 Pay to John Cantidate the 
sum of $57,117.42 as net back-
pay, with interest computed ther
eon in the manner prescribed in 
the Board™s Decision and Order and making the appropriate deductions from said amounts of 
any tax withholding required 
by state and Federal laws. 
The General Counsel shall 
Furnish a copy of this Suppl
emental Decision and Order to 
the Internal Revenue Service 
   HARRAN TRANSPORTATION CO. 1 330 NLRB No. 53 